Citation Nr: 1313999	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  02-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for glaucoma of the left eye, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2004, August 2007, June 2010, and August 2012 the Board remanded this matter for additional development.  The appeal has since been returned to the Board for review.

In July 2004, the Veteran testified at a personal hearing over which another Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.  In January 2012, the Veteran was notified that the July 2004 Veterans Law Judge was no longer employed by the Board, and was afforded the opportunity for a new hearing.  While first expressing a desire for a new hearing, he subsequently submitted a statement in May 2012, via his representative, wherein he withdrew his request for a new hearing.  Accordingly, there is no pending hearing request at this time.  See 38 C.F.R. § 20.702(e) (2012).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issue on appeal. 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities was raised by the Veteran's accredited representative in May 2012 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

Probative lay and medical evidence indicates that it is at least as likely as not that the Veteran's currently diagnosed glaucoma of the left eye manifested during his period of active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for glaucoma of the left eye are met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished.  

Merits of the Claim

The Veteran seeks service connection for glaucoma of the left eye.  At the outset, the Board notes that service connection was previously granted for glaucoma of the right eye by rating decision dated in March 2009.  Service connection has also been established for bilateral cataracts.  

In this case, the Veteran appears to primarily contend that his condition is related to his service-connected diabetes mellitus.  In this regard, he testified during his July 2004 personal hearing that a private doctor informed him of a causal nexus between these two conditions.  Service connection on a direct basis must still be considered, however, if evidence of record suggests entitlement may be awarded on such basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-53 (2008).  As discussed below, the Board finds sufficient evidence of record to award service connection on a direct basis.  Thus, only laws and regulations pertaining to such theory of entitlement are provided in the decision herein.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as an organic disease of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  See also M21-1MR, Part III, Subpart IV, Ch. 4, B.11.c (recognizing glaucoma as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).  Service connection may also be warranted for those diseases found at 38 C.F.R. § 3.309(a) if there is a showing of chronic disease during service with subsequent manifestations of that chronic disease after service that cannot be clearly attributed to intercurrent causes or where the condition is noted in service and there is continuity of symptomatology sufficient to establish chronicity since service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service treatment records in this case reflect that the Veteran did not complain of any eye problems until January 1991, at which time he incurred blunt trauma to his right eye.  Thereafter, in April 1991, he was diagnosed with diabetes mellitus.  A December 1991 Medical Evaluation Board report indicates that an ophthalmology consult was obtained to evaluate the Veteran for possible diabetic retinopathy.  Examination failed to reveal any pathology in either eye.  

In March 1993, the Veteran reported experiencing blurry vision and increased blood sugars.  An ophthalmology note reflects that intraocular pressure (IOP) in both eyes was increased with the right measuring 26 and the left measuring 20.  The assessment was glaucoma suspect; he was scheduled for a follow-up in three months.  Subsequently, in July 1993, the Veteran was seen for an IOP check.  The readings for both eyes were again elevated (19.5 in the right eye and 18 in the left eye) and the assessment was again glaucoma suspect.  Ophthalmology notes dated in August 1994 and April 1995 report 'stable' eyes; IOP in the right eye was 19 and 19 in the right eye, respectively, and 19 and 20 in the left eye, respectively.  A May 1996 report of medical examination is negative for any ophthalmologic abnormality.  

Post service, the Veteran first sought service connection for glaucoma in 1996.  An October 1996 VA examination report reflects that IOP measured 21 in the right eye and 16 in the left eye.  The examiner noted that no glaucoma was present in either eye, but stated that there was evidence of angled recession in the right eye which placed the Veteran at risk to develop angled recession glaucoma in the future.  A March 2002 VA ophthalmology report indicates possible right eye glaucoma; IOP was measured at 30 and 19 in the right and left eyes, respectively.  A November 2002 VA ophthalmology report indicates that the Veteran was diagnosed with right eye glaucoma; there was also evidence of elevated IOP in both eyes (19 in the right eye and 26 in the left eye).  Private ophthalmology notes beginning in January 2004 show that the Veteran has been diagnosed with and treated for chronic open angle glaucoma in both eyes.  At such time, IOP measured 27 in the right eye and 21 in the left eye.

While the foregoing evidence suggests that the Veteran's glaucoma may have had its onset during service, as indicated by increased IOP readings in the left eye and an assessment of glaucoma suspect in March and July 1993, it does not establish the onset of such disability with any certainty.  And since the Board is prohibited from drawing its own medical conclusions, to further aid in its determination, it sought a medical opinion in its August 2007 remand regarding the likelihood that the Veteran's currently diagnosed left eye glaucoma is related to his military service.  

A June 2008 VA examination report reflects that the examiner concluded that the Veteran's glaucoma of the left eye is 'almost certainly age-related and genetic.  He has no evidence of diabetic damage in his eyes, and he also has no contribution of his diabetes to his glaucoma.'  The examiner then provided essentially the same opinion in an addendum report of August 2008, after having reviewed the claims file.  In the addendum report, the examiner stated, 'the patient does not have the type of glaucoma that is related to diabetes.  The glaucoma in his left eye is related to his age and to his other medical problems as risk factors.'

Pertinent to this appeal, the June 2008 examiner failed to address the Veteran's service treatment records, which, as discussed previously, document various eye problems.  The examiner also failed to provide an opinion on the issue of direct service connection.  The Board acknowledged in its August 2012 remand the examiner's opinion that the Veteran's left eye glaucoma is congenital, but noted that service connection may still be warranted for aggravation of a congenital disease or superimposed injury or disease of a congenital defect.  See 38 C.F.R. §§ 3.303(c), 3.306, 4.9 (2012); VAOPGCPREC 82-90 (July 18, 1990).  Given these circumstances, the Board returned this appeal to the RO for clarification and/or a new eye examination and opinion.  

The resultant opinion, dated in September 2012, reflects that the Veteran's glaucoma of the left eye 'could be related to various risk factors such as age, race, family history (genetics), [and] diabetes.'  With regard to genetics, however, the examiner concluded that the Veteran's glaucoma is not congenital because the Veteran did not report any family history of eye disease.  As for diabetes mellitus, the examiner noted that while such condition 'could have contributed to the development of glaucoma,' it is not a 'cause' of glaucoma.  The September 2012 VA examiner opined that the Veteran's military service neither 'caused' nor 'aggravated' his left eye glaucoma.  The examiner stated, however, that the Veteran's in-service diagnosis of glaucoma suspect 'is on the same spectrum as glaucoma and [that] he did go on to develop true glaucoma of the left eye.'  Further, the examiner noted that because the Veteran was eventually diagnosed with glaucoma of the left eye, the borderline IOPs observed during service constituted 'signs of glaucoma.' 

At the outset, the Board finds the September 2012 opinion regarding whether the Veteran's left eye glaucoma is congenital to be more probative than the June 2008 opinion.  In this regard, the September 2012 opinion provides a basis (or rationale) for the conclusion (i.e., that the Veteran has no family history of eye disease), as opposed to the June 2008 opinion which is no more than a conclusory statement.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  As such, the Veteran's claim is one for service connection, as opposed to aggravation or superimposed injury or disease.  

As noted above, service connection may be warranted for glaucoma if there is a showing of chronic disease during service with subsequent manifestations of that chronic disease after service that cannot be clearly attributed to intercurrent causes or where the condition is noted in service and there is continuity of symptomatology sufficient to establish chronicity since service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed in Walker, if a veteran can prove a chronic disease 'shown in service,' there is no 'nexus' requirement for compensation if there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Id. at 1335-36.  Alternatively, if the chronicity of the condition during service may be legitimately questioned, then a showing of continuity of symptomatology may establish the link, or nexus, between the current disease and service.  Id. at 1336.  

Here, the September 2012 VA opinion clearly identifies the Veteran's in-service IOP readings of the left (and right) eye as 'signs of glaucoma.'  What is not clear, however, is whether such findings demonstrate a chronic eye condition.  In fact, the statement by the September 2012 examiner that the Veteran went on to develop 'true glaucoma,' diagnosed as chronic open angle glaucoma, preponderates against finding that his in-service manifestations constitute a chronic disease.  As such, a showing of continuity of symptomatology is necessary to establish the link, or nexus, between the Veteran's in-service signs of glaucoma and glaucoma diagnosed in January 2004.  Walker, 708 F.3d at 1335-36.

As discussed above, the Veteran's in-service left eye IOP readings ranged from 18 to 20 in the left eye.  Post service, his IOP readings ranged from 16 to 26.  Although none of the contemporaneous records denote such readings as 'glaucoma suspect,' at least two VA readings note the Veteran's IOP measurements to be elevated.  Moreover, such readings are relatively consistent with those noted in service.  Given these facts, and resolving any reasonable doubt in favor of the Veteran, the Board finds the continued evidence of elevated IOP readings in the Veteran's left eye post service to demonstrate continuity of symptomatology of glaucoma sufficient to establish service connection under 38 C.F.R. § 3.303(b) and Walker.  
ORDER

Service connection is granted for glaucoma of the left eye.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


